DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rydell (US 6,110,171) in view of Klicek (US 5,472,442) and Timm (US 2011/0290854).
Regarding claims 1, 3, 4, 8 and 9, Rydell discloses an electrosurgical device having a first working arm (16) and a second working arm (14). The device has a first configuration where the arms are in an opposed position so that the forceps deliver a first bipolar therapy current that flows between the arms (compare figures 1 and 3, see col. 2 lines 9-19 and col. 3 lines 39-49). In this first configuration the arms are biased away from each other but operable to move laterally relative to each other to grasp tissue and to apply energy between the arms (col. 3 lines 39-49). See the Response to Arguments section below for further discussion. The device also has a second configuration where the arms are repositionable relative to each other such that that the first arm is extended with respect to the second arm and a second therapy current is delivered (compare figures 1 and 2, col. lines 15-37). The first arm is static and the second arm is retractable along a longitudinal axis of the electrosurgical forceps (cf. figs. 2 and 3). Rydell further discloses the device includes a handpiece (12) holding a track for the second arm (18 and 20, col. 2 lines 54-56) and a bias device which full extends the second arm (including at least the spring and the ramp shown in figs 1-3). Rydell does not disclose the second configuration produces a second monopolar current between the first arm and a remote electrode. However, bipolar and monopolar energy is ubiquitous in the art, as are devices that can employ both. For instance, Klicek discloses a combination monopolar/bipolar device (fig. 1, see also fig. 2A) with first (14) and second arms (15b) where the second arm is retracted from the first arm in monopolar mode (col. 3 lines 34-47), and teaches that it is beneficial to employ a single device which is capable of employing either monopolar or bipolar energy (col. 2 lines 23-29). Further, Applicants have not disclosed any unexpected results from the use of monopolar energy. Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to provide the device of Rydell with a monopolar mode as taught by Klicek, in addition to bipolar modes, to produce the predictable result of allowing a user to treat tissue in a desired manner. Neither Rydell nor Klicek disclose the bias element is bi-stable so that the arm is biased away from an intermediate position. However, bi-stable bias elements are common in the art and Applicant has not disclosed using one produces an unexpected result. Timm discloses an electrosurgical device and two different embodiments of a bi-stable bias element to bias an element away from an intermediate position (180 in [0196] and 280 in [0211]). It is noted that the device of Rydell-Klicek has two operating positions (fig. 2 vs fig. 3 of Rydell) and that the combination of known elements according to known methods to yield predictable results is an obvious modification (MPEP 2141(III)). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Rydell-Klicek with a bi-stable bias element as taught by Timm to produce the predictable result of easing the transition between operating positions.
Regarding claim 11, while the second arm is moved toward the first and backwards along a longitudinal axis of the device (compare fig. 1 and fig. 2 or Rydell), it is not clear whether the movements happen in the claimed order. However, Applicants have not disclosed that moving the second arm toward the first arm before moving the device along a longitudinal axis produces unexpected results. Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to move the second arm in any manner, including first toward the first arm and then along the longitudinal axis, or vice versa, or simultaneously, that would produce the predictable result of locating the second arm proximal to the first arm as shown in figure 2 of Rydell.
Regarding claims 12, the second arm is immobilized by an operator in the second configuration so that the forceps are disabled (col. 3 lines 15-38 of Rydell). 
Regarding claim 13, since Rydell does not disclose a monopolar configuration, it also does not disclose disabling the second arm when it is retracted. However, Klicek discloses the monopolar configuration as discussed above with respect to claim 1 and further teaches that the second arm is disabled while it is retracted (fig. 2B, col. 3 lines 42-44). Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the second arm of Rydell-Klicek-Timm to be electrically disabled when in a monopolar mode, as taught by Klicek, to prevent undesirable electrical performance during monopolar operation. 
Regarding claim 14, both arms include materials with a thermal conductivity (col. 2 lines 40-46 of Rydell). 
Regarding claim 15, the first material of the first arm (stainless steel, col. 2 line 42 of Rydell) has a higher thermal conductivity than the second material of the second working arm (PTFE, col. 2 line 46).

Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rydell, Klicek and Timm, further in view of Lichtman (US 5,318,589). 
Regarding claims 6 and 22, the device of Rydell-Klicek-Timm does not disclose that the second arm includes a guide lock. Lichtman discloses a forceps device which employs a lock to lock the forceps in the desired position (col. 11 lines 28-58). Locking prevents any movement of the element in question. Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the device of Rydell-Klicek-Timm to include a locking mechanism to allow the second arm to be locked in a desired position, as taught by Lichtman. This modification is understood to include preventing any movement of the second arm while in the desired position, including lateral motion.

Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rydell, Klicek, Timm and Lichtman, further in view of Falwell (US 6,464,698).
Regarding claims 7 and 21, the device of Rydell-Klicek-Timm-Lichtman does not disclose that the handpiece includes a plurality of detents along the track, including at first and second ends of the track, to maintain the second arm along a length of the track. However, using detents for this purpose is common in the art and Applicant has not disclosed that using such common elements produces an unexpected result. It is also noted that the “first end” “second end” language is very broad, encompassing first and second halves of the track, or even each lateral side of the track. Falwell discloses an electrosurgical device and teaches that a plurality of detents can be used to maintain an element in a desired position along a track by interacting with a lock (fig. 2). Therefore, before the application was filed, it would have been obvious to provide the track of Rydell-Klicek-Timm-Lichtman with a plurality of detents as taught by Falwell, that would produce the predictable result of allowing the user to move the second arm between positions in a predictable manner.

Claims 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Rydell, Klicek and Lichtman, further in view of Falwell.
Regarding claims 23-28, the claims are rejected in view of Rydell-Klicek-Lichtman-Falwell as discussed above with respect to claims 1, 3, 4, 6, 7, 11-13 and 21, where claims 23-28 either recite the same limitations or broader limitations.

 Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered.
Regarding the drawing objection, the basis of the objection remains relevant since the drawings do not show a bi-stable bias device in conjunction with detents (figure 3 not disclosing a bi-stable bias device in the associated discussion) and the specification does not disclose that those elements are used together. However, the objection is withdrawn on the basis detents and bi-stable bias devices are such common structures that a person of ordinary skill in the art would understand how to employ them without reference to a drawing. 
Regarding the prior art rejection, Applicant quotes the relevant portion of Rydell but arrives at an interpretation that is debatable. Specifically, Applicant appears to take the position that figure 3 shows a fixed, immovable configuration in which the arms are not biased and cannot be moved to grasp tissue. But the relevant portion of Rydell, and in fact quoted by applicant, specifically notes (1) that this configuration is a forceps and (2) that the arm flexes. Forceps by definition have movable arms and “flex” by definition is not “immovable,” where the word “force” does not require permanence. Further, Applicant’s proposed understanding of Rydell results in a device that is at best absent from the rest of the disclosure as figure 2, for example, shows both arms straight, a configuration that would not be possible without a user prying the arms back apart (in Applicants reading). Finally, Rydell more clearly discloses the intended function of the device early in the application: 
“During open surgery, a surgeon has a choice of a tissue cutting function or a tissue coagulation function by manipulating the first rod. Specifically, by moving the first rod proximally the operator extends the distal end of the wire and thereby has the functionality of an electrosurgical scalpel. Subsequently, by returning the first rod to its original position, the operator can move the flexible first rod toward the second rod to thereby establish a bipolar tissue coagulation action at the distal ends of the first and second rods. In this manner, a single instrument provides both tissue severing and tissue coagulating utilities.” Emphasis added (col. 2 lines 9-19, emphasis added)

Therefore, the better reading is that figure 1 shows, as Applicant notes, a ready position from which a user can choose to either retract one arm to the configuration shown in figure 2 for cutting or flex the arm (i.e. “forced toward”) to the configuration shown in figure 3 for coagulation. The arms in figure 1 are clearly aligned, although even the arms shown in figure 3 are also aligned considering the claim does not define through which part of the arms a line must extend, and any forceps device is capable of grasping tissue whether or not a given forceps is used for that purpose during a given procedure (apparatus claims being directed to what a device is and not what it does, MPEP 2114(II)).
However, it is noted that even if Applicant’s interpretation was correct, Rydell would still read on the claims. That is, even if the arms are forced to the point of plastic deformation to be in the configuration shown figure 3, that force is required in order to overcome the bias of the arm material since the arms were aligned prior to one being forced (compare figures 1 and 3 and note the quotation above). There is no claim language directed to this feature which requires any mechanisms that would prevent the device of Rydell from reading on the claims, even if manual bending and unbending to the point of plastic deformation is required. 
Finally, it is noted that forceps devices with flexible metal arms for grasping tissue are ubiquitous so the best possible outcome of this line of argument is simply an obviousness rejection on the grounds that it would be obvious to provide the flexible forceps arms of Rydell with enough flexibility to allow tissue to be grasped and un-grasped without higher force and increased risk of failure associated with plastic deformation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794